In light of the respective positions of the parties in the guardianship proceeding and the evidence presented at the hearing, the Family Court properly granted the petition for guardianship (cf. Family Ct Act §§ 661, 1089-a).
The Family Court providently exercised its discretion in determining that, initially, the mother’s visitation with the subject child should be supervised (see Matter of Pope v Pope, 12 AD3d 516 [2004]; Matter of Kachelhofer v Wasiak, 10 AD3d 366 [2004]; Matter of Amanda H. v Paul Robert W., 251 AD2d 578 [1998]).
The mother’s remaining contentions are without merit. Mastro, J.E, Balkin, Chambers and Lott, JJ., concur.